Citation Nr: 1756062	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  01-05 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to an initial disability rating in excess of 30 percent for a cervical strain with C4-5 bulge and bilateral foraminal stenosis.

2.  Entitlement to an initial disability rating in excess of 10 percent for a lumbar strain.

3.  Entitlement to a disability rating in excess of 10 percent for chronic pain as a residual of a left knee injury.

4.  Entitlement to a total rating based on unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from March 1995 to July 1998, with additional service in the National Guard.  

This originally came before the Board of Veterans' Appeals (Board) on appeal from September 2000 and February 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  In the September 2000 rating decision, the RO denied a disability rating in excess of 10 percent for chronic pain as a residual of a left knee injury.  In the February 2012 rating decision, the RO granted service connection for a cervical strain with a C4-5 bulge and bilateral foraminal stenosis, assigned a 30 percent disability rating, and granted service connection for a lumbar strain and assigned a 10 percent disability rating.

The issue of an increased disability rating for chronic pain as a residual of a left knee injury was previously remanded by the Board in January 2003 so that a hearing could be scheduled.

In September 2003, the Veteran testified at a hearing at the Board's offices in Washington, DC, before a Veterans Law Judge.  A transcript of that hearing is of record.  

The issue of an increased disability rating for chronic pain as a residual of a left knee injury was previously remanded by the Board in March 2004 and August 2006 for further development.

The Board denied a disability rating in excess of 10 percent for residuals of a left knee injury, service connection for carpal tunnel syndrome of the right wrist, and a  temporary total evaluation based on convalescence in a December 2007 decision.  The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (Court).  In a Joint Motion for Remand (JMR), the parties agreed to vacate the Board's decision with regard to the left knee claim and remand the case to the Board for additional development.  In the JMR, the Veteran expressly abandoned his right wrist and temporary total evaluation claims.  The JMR was incorporated by reference in a Court order dated in April 2009.

The left knee claim was previously remanded by the Board in March 2010 for further development.  In its March 2010 decision, the Board interpreted the JMR as incorporating the issue of entitlement to a TDIU into the appeal.  

The left knee, cervical, lumbar, and TDIU claims were all remanded by the Board in a February 2016 decision.  The appeal has been returned to the Board for further review.  

In its February 2016 decision, the Board noted that the Veteran attempted in a November 2015 statement to raise the issue of service connection for an acquired psychiatric disorder, that the Veteran's appeal with respect to that issue was untimely, and that he would have to make a request at the Agency of Original Jurisdiction (AOJ) level to reopen that claim.  In an October 2017 statement, the Veteran again attempted to raise this issue.  Effective March 24, 2015, when a claimant submits a communication indicating desire to file a claim for benefits, but the communication does not meet the standards of a complete claim for benefits, the communication will be considered a request for an application form for benefits under 38 C.F.R. § 3.350 (a).  38 C.F.R. § 3.155(a) (2017).  When such a communication is received, the AOJ shall notify the claimant of the information needed to complete the application form or form prescribed by the Secretary.  Id.  A complete claim on an application form designed for the purpose is required for all types of claims.  38 C.F.R. § 3.155(d) (2017).  This request is referred to the AOJ for appropriate action to be determined by the AOJ in accordance with the revised regulations.   

In July 2017, the Veteran was notified that the Veterans Law Judge who held the September 2003 hearing is no longer available to participate in the decision.  The Veteran was provided the opportunity to appear at another hearing before a different Veterans Law Judge and instructed that, if he did not respond within 30 days, the Board would assume that he did not want another hearing and proceed accordingly.  Because the Veteran responded in August 2017 that he did not wish to appear at another Board hearing, the Board will consider the claims on the evidence of record.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

VA will grant a total disability rating when the evidence shows that a veteran is precluded, by reason of service-connected disabilities, from securing and following substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the purposes meeting the requirement of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16 (a).

The Veteran's combined disability rating is 10 percent from July 10, 1998 to May 19, 2011 and 40 percent on and after May 20, 2011.  His cervical strain with C4-5 bulge and bilateral foraminal stenosis is rated 30 percent disabling on and after May 20, 2011, his lumbar strain is rated 10 percent disabling on and after May 20, 2011, and his chronic pain as a residual of a left knee injury is rated 10 percent disabling on and after July 10, 1998.  The criteria for consideration of a schedular TDIU are not met.

If a veteran does not meet the applicable percentage standards set forth in 38 C.F.R. § 4.16 (a), the issue of entitlement to a TDIU may be submitted to the Director of the Compensation Service for extraschedular consideration where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability. 38 C.F.R. § 4.16 (b); Fanning v. Brown, 4 Vet. App. 225  (1993). 

The Veteran was afforded VA examinations of his cervical spine, lumbar spine, and left knee in November 2011.  The examiner opined that the Veteran's cervical, lumbar, and left knee disabilities rendered him unable to seek gainful employment in physical or sedentary work.  Thus, there is evidence that suggests he may be unable to secure or follow a substantially gainful occupation due to his service-connected disabilities. 38 C.F.R. § 4.16 (b).  A remand for referral to consider an extraschedular TDIU is warranted.

Because the Director of the Compensation Service's consideration of an extraschedular TDIU will necessarily involve consideration of the functional impact of the Veteran's service-connected cervical, lumbar, and left knee disabilities, the increased rating claims are inextricably intertwined with this remand and the Board cannot fairly proceed in adjudicating them until the TDIU claim has been resolved.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); see also Tyrues v. Shinseki, 23 Vet. App. 166, 178 (2009).  

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's TDIU claim to the Director of the Compensation Service for consideration of entitlement to a TDIU on an extraschedular basis, pursuant to 38 C.F.R. § 4.16 (b).

2.  Readjudicate the claims.  If any decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

